COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Don Peterson, Mackey Peterson, Tonya Peterson, and Lonny Peterson
                         v. Carol Ann Manley, David Peterson, and Silverado Senior Living,
                         Inc. d/b/a Silverado Senior Living—Sugar Land

Appellate case number:    01-15-00567-CV; 01-15-00586-CV

Trial court case number: 427,208-401; 427,208

Trial court:              Probate Court No. 1 of Harris County

        Appellee Silverado Senior Living has filed a motion, which was subsequently joined by
appellees Carol Anne Manley and David Patterson, for “Judicial Notice and Administrative
Relief” in both of the above-captioned appeals. The motion asserts that the two appeals are inter-
related and requests that this Court (1) take judicial notice of the appellate record in each
appeal’s related case and (2) order both appeals assigned to the same panel. Appellants have not
filed an objection to the motions. The motion is granted.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: January 5, 2016